Case 2:20-cv-00124-CW-DBP Document 11 Filed 04/19/21 PageID.48 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    BRADLEY LIGGETT,                                           MEMORANDUM DECISION AND
                                                               ORDER GRANTING MOTION FOR
                              Plaintiff,                       PROTECTIVE ORDER AND STAY OF
    v.                                                         DISCOVERY

    UTAH HIGHER EDUCATION                                      Case No. 2:20-cv-00124-CW
    ASSISTANCE AUTHORITY,
                                                               District Judge Clark Waddoups
                              Defendant.
                                                               Chief Magistrate Judge Dustin B. Pead

           This matter is before the court on Defendant’s Motion for a Protective Order and Stay of

Discovery pending the issuance of a scheduling order. 1 (ECF No. 10.) Defendant filed the

motion on March 30, 2021, and to date, there has been no opposition filed by Plaintiff. 2 For good

cause shown and on account of no opposition being filed, the court will grant Defendant’s

motion. 3

           Federal Rule of Civil Procedure 26(d) provides, “A party may not seek discovery from

any source before the parties have conferred as required by Rule 26(f)”. Fed. R. Civ. P. 26. Rule

26(f) provides the structure for planning discovery. After receiving the parties’ report filed under

Rule 26(f), the court enters a scheduling order that governs the case. This order provides limits

and deadlines for the discovery process, and helps a court supervise the proceedings. See United

States v. Carrigan, 804 F.2d 599, 603 (10th Cir. 1986) (noting that a court has “inherent power

to control and supervise its own proceedings”); United States v. Paup, 933 F.3d 1226, 1232 (10th


1
 This case is referred to the undersigned from District Judge Clark Waddoups pursuant to 28 U.S.C. § 636
(b)(1)(A). (ECF No. 3.)
2
    Local Rule 7-1(b)(3) provides that any opposition “must be filed within 14 days after service of the motion”.
3
    The court elects to decide the motion on the basis of the written memoranda. DUCivR 7-1(f).
Case 2:20-cv-00124-CW-DBP Document 11 Filed 04/19/21 PageID.49 Page 2 of 2




Cir. 2019) (providing that the “’district court may need to suppress evidence that did not comply

with discovery orders to maintain the integrity and schedule of the court’”) (quoting United

States v. Wicker, 848 F.2d 1059, 1061 (10th Cir. 1988)).

         As of the date of this order there has been no scheduling order entered in this case. And,

on the present facts before it, the court finds there is no reason to commence discovery until a

scheduling order is entered. Accordingly, Defendant’s Motion is GRANTED. 4



                    DATED this 19 April 2021.




                                                       Dustin B. Pead
                                                       United States Magistrate Judge




4
  The parties, including Plaintiff, are directed to comply with the Order to Propose Schedule that the court entered
previously. (ECF No. 4.)



                                                          2
